Citation Nr: 1004215	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  08-08 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.	Entitlement to service connection for a left shoulder 
disorder.

2.	Entitlement to service connection for a left ankle 
disorder.

3.	Entitlement to service connection for a right shoulder 
disorder.

4.	Entitlement to service connection for a right ankle 
disorder.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active military service from December 1950 to 
December 1953 and from February 1954 to June 1955.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

The issue of entitlement to service connection for a right 
ankle disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	The competent evidence of record does not demonstrate the 
Veteran is currently diagnosed with a chronic left 
shoulder disorder.

2.	The competent evidence of record does not demonstrate the 
Veteran is currently diagnosed with a chronic left ankle 
disorder.

3.	A right shoulder disorder, including tendonitis and 
arthritis, was not manifested in active service or within 
one year of service discharge, and any current right 
shoulder disorder is not otherwise etiologically related 
to such service.


CONCLUSIONS OF LAW

1.	A left shoulder disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2009).

2.	A left ankle disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2009).

3.	A right shoulder disorder was not incurred in or 
aggravated by active service and may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   38 C.F.R. § 
3.159 (2009).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the Veteran received notification prior 
to the initial unfavorable agency decision in May 2007.  The 
RO's April 2007 notice letter advised the Veteran what 
information and evidence was needed to substantiate the claim 
decided herein and what information and evidence must be 
submitted by him, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the Veteran.  He was specifically told that it 
was his responsibility to support the claim with appropriate 
evidence.  The April 2007 letter also included notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
See Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  
Finally the letter advised him what information and evidence 
would be obtained by VA, namely, records like medical 
records, employment records, and records from other Federal 
agencies. The duty to notify the Veteran was satisfied under 
the circumstances of this case.  38 U.S.C.A. § 5103. 

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the Veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2009).

Service treatment records are associated with claims file.  
Post-service treatment records and reports from the Kansas 
City VA Medical Center (VAMC) have also been obtained.  The 
appellant has not identified any additional records relevant 
to the instant issues that should be obtained prior to a 
Board decision.  The Board acknowledges the Veteran has 
identified additional service treatment records that may 
exist and have no been associated with the claims file.  
However, as is discussed further below, the record does not 
indicate the Veteran has been diagnosed with a current left 
shoulder or ankle disorder.  Further, the Veteran has 
indicated that he did not seek treatment for a right shoulder 
injury in service and, as such, a search for in-service 
treatment records related to the right shoulder would be 
futile.  See May 2007 notice of disagreement.  Therefore, a 
remand is not necessary to obtain these records and the Board 
may proceed to adjudicate these issues.  See 38 U.S.C.A. § 
5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2009); Wells v. 
Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).

A VA examination was not provided in conjunction with the 
Veteran's service connection claims, and the Board notes that 
the evidence of record does not warrant one.  See 38 C.F.R. § 
3.159(c)(4) (2009).  VA has a duty to provide a VA 
examination when the record lacks evidence to decide the 
Veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and 
(3) some indication that the claimed disability may be 
associated with the established event, injury, or disease.  
Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
In the present case, there is nothing in the record, other 
than the Veteran's own lay statements, that he suffers from 
left shoulder and ankle disorders, or that his currently 
diagnosed right shoulder disorder is etiologically related to 
active service.  As he is not competent to provide evidence 
of a diagnosis or etiology of a condition, the record is 
silent for a current disability of the left shoulder or ankle 
and a nexus between the Veteran's right shoulder disorder and 
his period of active service.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The Veteran has not satisfied all the 
elements of McLendon; therefore, VA is not required to 
provide him with a VA examination in conjunction with his 
claim.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on 
the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2009).

Left Shoulder and Ankle Disorders

The Veteran maintains he suffers from left shoulder and ankle 
disabilities as a direct result of his active service.  
Specifically, he contends he injured both his left shoulder 
and ankle as a parachutist.

Initially, the Board notes that there is no evidence that the 
Veteran is currently diagnosed with any disability of the 
left shoulder or left ankle.  The Veteran has provided no 
competent medical evidence indicating he currently suffers 
from such disabilities.  Further, the Board observes a March 
2008 VA treatment record notes tenderness at the left 
Achilles tendon, but is otherwise unremarkable.  Finally, the 
Board acknowledges the Veteran complains of pain of the left 
shoulder and ankle.  However, the Board notes that pain is 
not, in and of itself, a disability for the purposes of 
service connection.  Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999) (holding that pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted), appeal dismissed, 259 F.3d 1356 
(Fed. Cir. 2001).

Without a current diagnosis of a disability, the Board cannot 
grant service connection.  To prevail on the issue of service 
connection, there must be medical evidence of a current 
disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (a "current disability" means a disability shown by 
competent medical evidence to exist at the time of the award 
of service connection); Brammer v. Derwinski, 3 Vet. App. 223 
(1992) (in the absence of proof of a present disability, 
there can be no valid claim for service connection as 
Congress has specifically limited entitlement to service 
connection to cases where such incidents have resulted in a 
disability).

In sum, the Board finds that there is no competent evidence 
of a current diagnosis of a left shoulder or ankle disorder.  
The Veteran has produced no competent evidence or medical 
opinion in support of his claim that he suffers from such 
disorders, and all evidence included in the record weighs 
against granting the Veteran's claim of service connection 
for these disabilities.

Right Shoulder Disorder

The Veteran contends that his currently diagnosed tendonitis 
and arthritis of the right shoulder is the result of an in-
service parachute accident in 1952.  While the evidence 
reveals that the Veteran currently suffers from tendonitis 
and arthritis of the right shoulder, the competent, probative 
evidence of record does not etiologically link the Veteran's 
current disability to his service or any incident or disorder 
incurred therein.  With regards to direct service connection, 
service medical records are absent complaints, findings or 
diagnoses of any disorders of the right shoulder during 
service.  In addition, during the December 1953 clinical 
examination for separation from service, the Veteran's upper 
extremities and musculoskeletal system were evaluated as 
normal.  Thus, there is no medical evidence that shows the 
Veteran suffered from a disorder of the right shoulder during 
service.

When a disorder is first diagnosed after service, service 
connection is warranted for that condition if the competent 
evidence shows it was incurred in service.  38 C.F.R. § 
3.303(d).  To prevail on the issue of service connection, 
there must be medical evidence of a current disability; 
medical evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  In this case, the 
Veteran has a current diagnosis of tendonitis and arthritis 
of the right shoulder.  The remaining question, therefore, is 
whether there is medical evidence of a relationship between 
the current disabilities and military service.

In this case, the Veteran has not produced a competent 
medical opinion establishing an etiological link between his 
current disorders and an event or occurrence in service.  The 
Board acknowledges that the Veteran himself has claimed his 
currently diagnosed tendonitis and arthritis of the right 
shoulder arises from his active service.  However, as noted 
above, as a layman, the Veteran has no competence to give a 
medical opinion on the diagnosis or etiology of a condition.  
See Espiritu, supra.  Consequently, lay assertions of medical 
diagnosis or etiology cannot constitute evidence upon which 
to grant the claim for service connection.  Lathan v. Brown, 
7 Vet. App. 359, 365 (1995).

In addition, there is no evidence of continuity of 
symptomology since active service in the present case.  The 
evidence of record indicates that the Veteran was first 
diagnosed with a disorder of the right shoulder in March 
2008, then reporting his right shoulder pain developed a few 
years earlier.  This is more than 50 years since the Veteran 
separated from service; this significant lapse in time 
between the active service and the first evidence of a 
disorder of the right shoulder weighs against the Veteran's 
claim.  The Board may, and will, consider in its assessment 
of a service connection the passage of a lengthy period of 
time wherein the Veteran has not complained of the malady at 
issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Feb. Cir. 2002) (en banc).

Finally, certain chronic diseases, including arthritis, may 
be presumed to have occurred in service if manifested to a 
degree of 10 percent within one year of service discharge.  
38 C.F.R. §§ 3.307, 3.309(a).  However, as noted above, the 
Veteran was not diagnosed with arthritis of the right 
shoulder until 2008, over 50 years after discharge from 
active service.  Therefore, the presumption of service 
connection does not apply in this case.

In sum, there is no competent medical evidence included in 
the record to support the Veteran's assertion that his 
currently diagnosed tendonitis and arthritis of the right 
shoulder is etiologically related to his active service.  The 
normal medical findings at the time of separation from 
service, as well as the absence of any medical records of a 
diagnosis or treatment for many years after service, is also 
probative evidence against the claim for direct service 
connection.  In addition, the facts of this case do not 
warrant presumptive service connection for the Veteran's 
arthritis, because this condition did not manifest to a 
degree of 10 percent within one year of his discharge from 
active service.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
a right shoulder disorder, and the benefit of the doubt rule 
does not apply.  See 38 U.S.C.A. § 5107 (West 2002).


ORDER

Service connection for a left shoulder disorder is denied.

Service connection for a left ankle disorder is denied.

Service connection for a right shoulder disorder is denied.


REMAND

The Veteran contends service connection for a right ankle 
disorder is warranted due to an in-service parachuting injury 
that resulted in hospitalization at the Army Hospital at Fort 
Campbell, Kentucky.  During the development of the Veteran's 
claim, the RO requested clinical records from Blanchfield 
Community Army Hospital at Fort Campbell, receiving a reply 
in June 2008 that the Veteran's clinical records should have 
been retired to the National Personnel Records Center (NPRC) 
in St. Louis, Missouri.  A request to the NPRC resulted in a 
response indicating that the index of retired records at NPRC 
did not include the requested dates and any further searches 
would be futile.  However, there is an indication that 
clinical records created prior to 1960 for Army personnel 
were usually filed in the Veteran's Official Military 
Personnel File (OMPF).  There is no indication the Veteran's 
OMPF was requested in the instant case.  As such, a remand is 
necessary to allow the AOJ an opportunity to request these 
records.  See 38 C.F.R. § 3.159(c)(2) (2009).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.	Request from the National Personnel 
Records Center (NPRC) in St. Louis, 
Missouri, or other appropriate source, the 
appellant's entire Official Military 
Personnel File (OMPF), including basic and 
extended service personnel records, 
administrative remarks, disciplinary 
actions against the Veteran, evaluations 
and orders.  

Efforts to obtain the foregoing records 
must continue until it is determined that 
they do not exist or that further attempts 
to obtain them would be futile. The non-
existence or unavailability of such 
records must be verified by each Federal 
department or agency from whom they are 
sought and this should be documented for 
the record.  38 U.S.C.A. § 5103A(b); 38 
C.F.R. § 3.159(c)(2) (2009).

2.	After completing the above, and any other 
development deemed necessary, readjudicate 
the Veteran's claim based on the entirety 
of the evidence.  If the benefits sought 
on appeal are not granted to the 
appellant's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


